UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
-against-
ANDRE DECKER,

Defendant.

No. 20 Cr. 104-01 (NSR)

ORDER

 

 

NELSON S. ROMAN, United States District Judge:

The Defendant, Andre Decker, having made an application to be temporarily released, pursuant

18 U.S.C. § 3142(i), based on compelling medical reasons and having placed his medical condition at

issue,

It is hereby ORDERED that the Bureau of Prisons! release to Defendant’s counsel of record,

Andrew G. Patel, Esq., within five business days of this Order:

(1) Defendant’s complete medical records from the time he/she entered into the custody of the

Bureau of Prisons to the present, and

(2) any documents or other records relating to the Bureau of Prisons’ designation of the

Defendant as "high risk" in regard to the ongoing COVID-19 pandemic.

Dated: April 8, 2020
White Plains, New York

 

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
DOC #:

DATE FILED:_y[¢[ 2520 _

 

 

 

 

 

 

re

_-SOORDERED:

oe,

Vv Age

 

~ NELSON S. ROMAN
United States District Judge

' The term Bureau of Prisons shall be interpreted to include any state facility wherein a federal

detainee/defendant is being housed.

+
